EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Friscia  on 8/27/2021..
The application has been amended as follows: 
 In the claims:
 Claim 1 is amended as follows.
 Claims 1-2 are allowed.

 1. 	(Currently amended) An operation information system based on pervasive computing, comprising: 
a multi-agent hardware controller and an effector, wherein the multiple intelligent agents comprise sensors and actuators; and 
the hardware controller, which is configured to perform: 
receiving the information about the change in the operation and maintenance environment sent by the information node; 

indexing and retrieving the stored context information; 
in a case where the context information is retrieved and found out to be changed, configuring a relevant operation and maintenance body for self-adaptive management; 
adjusting a parameter, setting a data prediction model, performing, according to the parameter and the data prediction model and by use of a fusion algorithm, a fusion processing on the retrieved context information to obtain fused information; and deducing a high-level context according to the fused information and a relevant body in a cloud knowledge base, wherein the cloud knowledge base communicates with a pervasive environment; and 
managing and controlling message transfer between the intelligent agents, and transferring a message to the multi-agent 


Reasons for Allowance
Claims 1-2 are allowable over prior arts because the cited prior art of record fails to teach or render obvious the claimed limitations in combination with the specific added limitation recited in each of independent claim 1 and associated dependent claim 2.

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or to fairly to suggest a multi-agent system, which comprises multiple intelligent agents  and is configured to send information about a change in an 
receiving the information about the change in the operation and maintenance environment sent by the information node, listening to a distribution information node and an update of context information stored in an operation and maintenance knowledge base, indexing and retrieving the stored context information,  in a case where the context information is retrieved and found out to be changed, configuring a relevant operation and maintenance body for self-adaptive management, 
adjusting a parameter, setting a data prediction model, performing, according to the parameter and the data prediction model and by use of a fusion algorithm, a fusion processing on the retrieved context information to obtain fused information, and deducing a high-level context according to the fused information and a relevant body in a cloud knowledge base, wherein the cloud knowledge base communicates with a pervasive environment, and managing and controlling message transfer between the intelligent agents, and transferring a message to the multi-agent  system through the effector. 


 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456